Exhibit 10.1

GOLDEN STAR RESOURCES LTD.

SHARE APPRECIATION RIGHTS PLAN

 

1. PURPOSE

The purpose of this Plan (as defined below) is to provide incentive
compensation, based on the appreciation in value of the Shares (as defined
below), to directors, executive officers, employees and Consultants (as defined
below) of the Corporation (as defined below) and/or its Subsidiaries (as defined
below) whose participation in this Plan is voluntary, thereby providing
additional incentive for their efforts in promoting the continued growth and
success of the business of the Corporation, as well as to assist the Corporation
and its Subsidiaries in attracting, motivating and retaining qualified
directors, executive officers, employees and Consultants.

 

2. DEFINITIONS

As used herein:

“Act” means the Securities Act (Ontario) and the regulations and rules
thereunder;

“Award Amount” has the meaning attributed thereto in Section 6(f);

“Board” means the board of directors of the Corporation;

“Cause” means, with respect to a Grantee, “cause” as defined in the Grantee’s
employment or consulting agreement, if applicable, and otherwise (i) unless
resulting from Disability, such Grantee’s material breach of any terms of his or
her employment or consulting agreement with the Corporation or a Subsidiary, as
applicable, if such material breach has not been cured within thirty (30) days
following written notice of such breach to the Grantee from the Corporation or
the Subsidiary, as applicable, setting forth the nature of the breach or, if
cure cannot reasonably be effected within such 30-day period, if the Grantee
does not commence to cure the breach within such 30-day period and thereafter
pursues such cure continuously and with due diligence until cure has been fully
effected; (ii) the Grantee’s wilful dishonesty towards, fraud upon, crime
against, bad faith action with respect to, deliberate or attempted injury to, or
gross misconduct or material noncompliance with the Corporation’s policies and
procedures which is materially injurious to the Corporation or a Subsidiary;
(iii) the Grantee’s conviction for any indictable crime (whether in connection
with the Corporation’s affairs or otherwise); or (iv) the Grantee’s failure to
comply with any lawful directive of the Board or the board of directors of a
Subsidiary, as applicable, the failure to comply with which is stated in such
directive to be grounds for termination;

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease, transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Corporation to
any “person” or “group” (as such terms are used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act); (ii) any person or group, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
Shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
voting stock of the Corporation, including by way of merger, consolidation or
otherwise; (iii) during any



--------------------------------------------------------------------------------

period of two consecutive years, individuals who at the beginning of such period
constituted the Board (together with any new directors whose nomination by the
Board for election by the shareholders of the Corporation was approved by a vote
of a majority of the directors of the Corporation, then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board, then in office, or (iv) the Corporation is
liquidated or dissolved;

“Change of Control Payment Amount” has the meaning attributed thereto in
Section 10;

“Committee” has the meaning attributed thereto in Section 3(a);

“Consultant” means a person or corporation, other than an employee, executive
officer, or director of the Corporation or any of its Subsidiaries, that (a) is
engaged to provide services to the Corporation or its Subsidiaries, other than
services provided in relation to a distribution of securities, (b) provides the
services under a written contract with the Corporation or a Subsidiary, and
(c) spends or will spend a significant amount of time and attention on the
affairs and business of the Corporation or a Subsidiary and includes, for an
individual consultant, a corporation of which the individual consultant is an
employee or shareholder, or a partnership of which the individual consultant is
an employee or partner;

“Corporation” means Golden Star Resources Ltd. and any continuing corporation
resulting from its continuation, or an amalgamation or arrangement of it with
any other corporation, or resulting from any other form of corporate
reorganization;

“Disability” means, with respect to a Grantee, his or her incapacity due to
physical or mental illness such that he or she is unable to perform his or her
previously assigned duties where (i) such incapacity has been determined to
exist by either (a) the Corporation’s disability insurance carrier or (b) the
concurring opinions of two licensed physicians (one selected by the Corporation
and one by the Grantee) or (ii) the Grantee has failed for any three
(3) consecutive months in any calendar year or for six (6) months in the
aggregate in any two successive calendar years to have performed substantially
all of his or her duties under his or her employment or consulting agreement
with the Corporation or a Subsidiary, as applicable, by reason of physical or
mental illness, as determined by the Board;

“Eligible Participant” means any director, executive officer, employee or
Consultant of the Corporation or any Subsidiary;

“employee” means any full-time or part-time employee of the Corporation or any
Subsidiary;

“Exchange” means the NYSE Amex or, if the Shares are not traded thereon, any
other stock exchange or quotation system on or through which the Shares may be,
from time to time, listed or quoted for trading that has the greatest trading
volume and value, in either case as of the relevant date for the purposes of any
determination of Fair Market Value pursuant to this Plan;

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto;

“executive officer” means, for the Corporation, an individual who is (a) a
chair, vice-chair or president, (b) a vice president in charge of a principal
business unit, division or function including sales, finance or production,
(c) an officer of the Corporation or any of its Subsidiaries and who performs a
policy-making function in respect of the Corporation, or (d) performing a
policy-making function in respect of the Corporation;

 

- 2 -



--------------------------------------------------------------------------------

“Exercise Period” means, with respect to a particular Share Appreciation Right,
the period commencing on the day on which such Share Appreciation Right is
Vested and therefore becomes exercisable, as determined by the Committee on the
Grant Date, and which ends at the Expiry Time or, in the event of a Termination
or Termination For Cause, such earlier day as is contemplated by Sections 7(b)
and 9;

“Expiry Time” means, with respect to a particular Share Appreciation Right, 5:00
p.m. (Denver time) on the last day on which a Share Appreciation Right that has
Vested is exercisable, as set forth in the applicable Grant Agreement; provided
that if a Share Appreciation Right expires during a trading black-out period
imposed by the Corporation to restrict trades in the Corporation’s securities,
then, notwithstanding any other provision of this Plan, the Share Appreciation
Right shall expire ten (10) business days after the trading black-out period is
lifted by the Corporation; and further provided that in all circumstances the
last day on which a Share Appreciation Right is exercisable shall be no later
than the last day of the calendar year in which such Share Appreciation Right is
Vested, unless such Share Appreciation Right is exercisable no later than the
third (3rd) anniversary of the Grant Date in which case such Share Appreciation
Right may be exercised at any time on and after Vesting and no later than the
day that is the third (3rd) anniversary of the Grant Date (unless an earlier day
is specified in the applicable Grant Agreement) and in case a trading black-out
period would include or extend beyond any such day, the black-out period will be
deemed lifted as of such day;

“Fair Market Value” means for any given date:

 

  (a) the relevant Market Price; or

 

  (b) if the Shares are suspended from trading or have not traded on the
Exchange, the fair market value of the Shares as determined by the Board in
accordance with U.S. Treasury Regulation Section 1.409A-1(b)(5)(iv)(B);

“Grant Agreement” means the agreement substantially in the form of Schedule “A”
hereto between the Corporation and a Grantee under which Share Appreciation
Rights are granted, together with such amendments, deletions or changes as are
permitted under this Plan;

“Grant Date” means, with respect to a particular grant of Share Appreciation
Rights, the date on which the Committee grants such Share Appreciation Rights;

“Grantee” means an Eligible Participant who has been granted Share Appreciation
Rights under this Plan;

“Independent Committee” means a committee of the Board consisting of such two or
more directors of the Corporation as the Board may designate from time to time,
all of whom shall be and remain directors of the Corporation, provided that to
the extent necessary to comply with U.S. Code Section 162(m) or Rule 16b-3 under
the Exchange Act, each member of such committee shall be an “outside director”
within the meaning of U.S. Code Section 162(m) and a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act and further provided
that such Committee shall also satisfy any “independence” requirements of any
national securities exchange in the United States on which the Shares are
listed;

 

- 3 -



--------------------------------------------------------------------------------

“Market Price” means the closing price of the Shares on the Exchange on the day
immediately preceding the relevant date;

“NI 45-106” means National Instrument 45-106 - Prospectus and Registration
Exemptions;

“NYSE Amex” means the NYSE Amex Stock Exchange and any successor(s) thereto;

“Permitted Assign” means, for an employee, executive officer, director or
Consultant of the Corporation or a Subsidiary (a) a trustee, custodian or an
administrator acting on behalf, or for the benefit, of the employee, executive
officer, director or Consultant, (b) a holding entity of the employee, executive
officer, director or Consultant, (c) a spouse of the employee, executive
officer, director or Consultant, (d) a trustee, custodian or administrator
acting on behalf, or for the benefit, of the spouse of the employee, executive
officer, director or Consultant, or (e) a holding entity of the spouse of the
employee, executive officer, director or Consultant;

“Plan” means this Share Appreciation Rights Plan as it may be amended from time
to time in accordance with the provisions hereof;

“Share Appreciation Rights” means the share appreciation rights granted pursuant
to Section 6 of this Plan;

“Shares” means the common shares in the capital of the Corporation as
constituted at the date of this Plan, or any shares or securities into which
such shares may be changed, reclassified, subdivided, consolidated, converted or
for which such shares may be exchanged;

“Subsidiary” means any entity that, with respect to the Corporation, now or
hereafter meets the definition of “subsidiary” in NI 45-106 as such definition
appears on the original date of adoption of this Plan by the Board;

“Termination” has the meaning attributed to it in Section 9(a);

“Termination For Cause” means, with respect to a Grantee, the termination by the
Corporation for Cause of such Grantee’s position as a director, executive
officer, employee and/or Consultant with the Corporation or a Subsidiary, as
applicable, including but not limited to the resignation at the request of the
Corporation for Cause;

“U.S. Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. References to any section of the Internal
Revenue Code shall include any final regulations or other published guidance
interpreting that section;

“U.S. Treasury Regulations” means the U.S. Department of Treasury Regulations
promulgated pursuant to the U.S. Code; and

“Vesting”, “Vested” or “Vest” (and grammatical variations thereof) means any day
on which a Share Appreciation Right held by a Grantee shall become exercisable.

 

3. ADMINISTRATION OF THE PLAN

 

  (a)

This Plan shall be administered by the compensation committee appointed by the
Board or such other Independent Committee as the Board shall determine (the
“Committee”); provided, however, that the Board may, in its discretion, reserve
to itself any or all of the

 

- 4 -



--------------------------------------------------------------------------------

  authority and responsibility of the Committee and to the extent that the Board
has reserved to itself the authority and responsibility of the Committee, all
references herein to the Committee shall be deemed to refer to the Board.

 

  (b) The Committee shall have the power, where consistent with the general
purpose and intent of this Plan and subject to the specific provisions of this
Plan, to:

 

  (i) establish policies and guidelines, and adopt rules and regulations for
carrying out the purposes, provisions and administration of this Plan;

 

  (ii) interpret and construe this Plan and determine all questions arising out
of this Plan and any Share Appreciation Right granted pursuant to this Plan, and
any such interpretation, construction or determination made by the Committee
shall be final, binding and conclusive for all purposes;

 

  (iii) subject to the approval of the Board as contemplated in Section 6(a)
hereof, determine to which Eligible Participants any Share Appreciation Rights
are granted and grant Share Appreciation Rights to such Eligible Participants,
determine the terms and conditions of each Share Appreciation Right, including,
the time or times at which Share Appreciation Rights so granted shall Vest and,
if considered appropriate by the Committee, the performance conditions to be met
by a Grantee before such Grantee’s Share Appreciation Rights are granted or
Vest;

 

  (iv) determine if a Share Appreciation Right will be subject to any additional
restrictions upon the exercise and/or Vesting of such Share Appreciation Right
and, for greater certainty, the Committee shall retain the right to impose
restrictions on the sale, transfer or disposition by or on behalf of the Grantee
of any such Share Appreciation Rights;

 

  (v) prescribe the form of the instruments relating to the grant, exercise and
other terms of Share Appreciation Rights; and

 

  (vi) otherwise exercise the powers granted to the Committee under this Plan as
set forth herein.

 

4. NO SHARES ISSUABLE UNDER THE PLAN

No Share Appreciation Rights shall be settled in Shares; rather, all exercises
of Share Appreciation Rights shall be settled solely in cash.

 

5. ELIGIBILITY AND GRANTS

 

  (a) Subject to the terms of this Plan and subject to the voluntary
participation in this Plan by Eligible Participants, the Committee will
determine from time to time which Eligible Participants will participate in this
Plan and whether any Share Appreciation Rights are to be granted to any Eligible
Participants, as well the terms of grants including as to the Vesting thereof.

 

  (b)

Share Appreciation Rights will be granted only to Eligible Participants and only
if the Committee concludes that it is in the best interests of the Corporation
and that

 

- 5 -



--------------------------------------------------------------------------------

  participation in this Plan is being offered to the Eligible Participant
because of the value of the Eligible Participant’s future services to the
Corporation or the relevant Subsidiary. In making such determination, the
Committee may take into consideration the present or potential contribution of
the Eligible Participant to the success of the Corporation or the relevant
Subsidiary and any other factors that the Committee may deem relevant. The
maximum number of Share Appreciation Rights that may be granted to any Eligible
Participant in any calendar year shall not exceed 800,000 Share Appreciation
Rights.

 

6. SHARE APPRECIATION RIGHTS

 

  (a) All grants of Share Appreciation Rights by the Committee shall be subject
to the approval of the Board and no Share Appreciation Right shall be
exercisable in whole or in part unless and until such approval is obtained.

 

  (b) Each grant of Share Appreciation Rights shall be set forth in a Grant
Agreement containing such terms and conditions not inconsistent with this
Section 6 as the Committee, in its sole discretion, may deem appropriate. Prior
to the Grant Date in respect of the initial grant of Share Appreciation Rights
to an Eligible Participant, the Committee shall deliver a copy of this Plan to
that Eligible Participant.

 

  (c) As a condition to receiving Share Appreciation Rights, each Grantee must
provide a written statement (which statement may be contained in the Grant
Agreement) to the Corporation and, if the Grantee is a director, executive
officer, employee or Consultant of a Subsidiary, to such Subsidiary, certifying
that the Grantee is participating in this Plan voluntarily and was not induced
to participate in this Plan by expectation of employment or engagement or
continued employment or continued engagement with the Corporation or such
Subsidiary, as the case may be.

 

  (d) The Grantee shall have no rights whatsoever as a shareholder of the
Corporation or of a Subsidiary in respect of any Share Appreciation Rights.

 

  (e) Share Appreciation Rights shall be exercisable at such times and to the
extent set forth in the Grant Agreement to which they relate; provided that in
no event shall any Share Appreciation Right be exercisable prior to the
commencement of the Exercise Period or after the Expiry Time thereof.

 

  (f) Subject to the provisions of this Plan and except as provided in the Grant
Agreement, Share Appreciation Rights may be exercised from time to time during
the Exercise Period by delivery by the Grantee to the Corporation at its office
in Littleton, Colorado, of a written notice of exercise in the form appended to
the Grant Agreement specifying the Grant Date of the Share Appreciation Rights
so exercised and the number of Share Appreciation Rights held by the Grantee to
be exercised. Subject to Section 10, in the event that a Grantee elects to
exercise Share Appreciation Rights pursuant to a particular Grant Agreement, the
Corporation or the relevant Subsidiary, as the case may be, shall pay by way of
bonus and the Grantee shall be entitled to receive the amount (the “Award
Amount”) determined by multiplying:

 

  (i) the amount by which the Fair Market Value of one Share determined as of
the date of exercise of such Share Appreciation Rights exceeds the Fair Market
Value of one Share determined as of the Grant Date of such Share Appreciation
Rights by

 

- 6 -



--------------------------------------------------------------------------------

  (ii) the number of Share Appreciation Rights which are so exercised.

 

  (g) The Award Amount or the Change of Control Payment Amount, as the case may
be, shall be paid to the Grantee by the Corporation or the relevant Subsidiary
in a lump sum cash payment on the date of exercise.

 

  (h) If a Grantee of Share Appreciation Rights is a director, executive
officer, employee or Consultant of the Corporation and/or one or more
Subsidiaries, the applicable Grant Agreement shall specify the entity in respect
of which such grant of Share Appreciation Rights relates, and all amounts
payable to such director, executive officer, employee or consultant shall be
paid and satisfied by the Corporation or the Subsidiary, as applicable, so
specified in the Grant Agreement.

 

7. DURATION OF SHARE APPRECIATION RIGHTS AND CERTAIN LIMITATIONS ON THE RIGHT TO
EXERCISE

 

  (a) No Share Appreciation Rights may be exercised: (i) until they have Vested;
or (ii) after the Expiry Time thereof.

 

  (b) No Share Appreciation Rights may be exercised unless the Grantee has been
continuously since the Grant Date, and is at the time of the exercise of Share
Appreciation Rights by such Grantee, an Eligible Participant, except as
otherwise provided in Section 9 of this Plan.

 

8. NON-TRANSFERABILITY

Share Appreciation Rights are not transferable by the Grantee except to a
Permitted Assign, or by will or the laws of descent and distribution, and are
exercisable during the lifetime of the Grantee only by the Grantee. No transfer
of Share Appreciation Rights by the Grantee by will or by the laws of descent
and distribution shall be effective to bind the Corporation or any of its
Subsidiaries unless the Corporation has been furnished with written notice of
the death of the Grantee together with satisfactory proof thereof, a copy of any
will and such other evidence as the Corporation may deem necessary or desirable
to establish the validity of the transfer.

 

9. TERMINATION OF EMPLOYMENT

 

  (a) Subject to the other provisions of this Section 9, in the event a Grantee
ceases to be a director, executive officer, employee and/or Consultant of the
Corporation and/or its Subsidiaries, as the case may be, whether by voluntary or
involuntary resignation, termination by the Corporation without Cause,
retirement, whether mandatory or otherwise, or because of Disability or death
(each, a “Termination”), the Grantee or his or her Permitted Assigns may
exercise, for 30 days following such Termination, Share Appreciation Rights to
the extent that such Share Appreciation Rights were Vested and the Grantee was
entitled to exercise them at the date of such Termination, provided that such
Share Appreciation Rights shall not be exercisable after the Expiry Time.

 

  (b) In the event of a Termination For Cause of the Grantee, the Expiry Time
shall be deemed to have been accelerated and the Share Appreciation Rights of
such Grantee shall be deemed to expire at the time immediately prior to such
Grantee’s Termination and such Grantee will not be entitled to exercise any
Share Appreciation Rights that may have otherwise Vested.

 

- 7 -



--------------------------------------------------------------------------------

  (c) Notwithstanding Section 9(a) hereof, if the Termination of a Grantee is as
a result of such Grantee’s Disability:

 

  (i) in the sole discretion of the Committee, the Vesting date of any Share
Appreciation Rights held by or on behalf of a Grantee or his or her Permitted
Assign that had not Vested at the time of such Grantee’s Termination due to
Disability may be accelerated by the Committee and deemed to have Vested
immediately prior to such Grantee’s Termination;

 

  (ii) the Committee, in its sole discretion, may extend the Exercise Period
such that the Grantee or his or her Permitted Assign may exercise any of such
Grantee’s Share Appreciation Rights that have not been exercised prior to the
date of Termination until the earlier of the last day of the six month period
immediately following such Termination or the Expiry Time thereof; and

 

  (iii) in the event that the Grantee or his or her Permitted Assigns has not
exercised the Share Appreciation Rights of such Grantee during the Exercise
Period, such Grantee or his or her Permitted Assign will, if the Award Amount
would be positive, be deemed to have exercised any awards of Share Appreciation
Rights immediately prior to the end of the Exercise Period.

 

  (d) Notwithstanding Section 9(a) hereto, if the Termination of the Grantee was
a result of such Grantee’s retirement (including early retirement in accordance
with the then current policies or practices of the Corporation):

 

  (i) in the sole discretion of the Committee, the Vesting period of any
unvested Share Appreciation Rights will be deemed to have accelerated and Vested
as of the day immediately prior to such Grantee’s Termination; and

 

  (ii) the Committee, in its sole discretion, may extend the Exercise Period
such that the Grantee or his or her Permitted Assign may exercise all of his or
her Share Appreciation Rights, including any Share Appreciation Rights that
would not have otherwise Vested but for any deemed acceleration of the Vesting
as provided for in Section 9(d)(i), until the earlier of the last day of the six
month period immediately following such Termination or the Expiry Time thereof.

 

  (e) Notwithstanding Section 9(a) hereof, if the Termination of a Grantee is as
a result of such Grantee’s death while a director, executive officer, employee
or Consultant of the Corporation or of one of its Subsidiaries:

 

  (i) in the sole discretion of the Committee, the Vesting date of any Share
Appreciation Rights held by or on behalf of a Grantee or his or her Permitted
Assign that had not Vested at the time of such Grantee’s Termination due to
death may be accelerated by the Committee and deemed to have Vested immediately
prior to such Grantee’s death;

 

  (ii)

the Committee, in its sole discretion, may extend the Exercise Period such that
the person or persons to whom the rights of the Grantee under the Share
Appreciation Rights passed by the will of the Grantee or the laws of descent and
distribution or the Grantee’s Permitted Assign may exercise any of such Share

 

- 8 -



--------------------------------------------------------------------------------

  Appreciation Rights that have not been exercised prior to the date of death
until the earlier of the last day of the six month period immediately following
the Grantee’s death or the Expiry Time thereof; and

 

  (iii) in the event that the Grantee or his or her Permitted Assigns has not
exercised the Share Appreciation Rights of such Grantee during the Exercise
Period, the person or persons to whom the rights of the Grantee under the Share
Appreciation Rights passed by the will of the Grantee or the laws of descent and
distribution or the Grantee’s Permitted Assign will, if the Award Amount would
be positive, be deemed to have exercised any awards of Share Appreciation Rights
immediately prior to the end of the Exercise Period.

 

  (f) This Plan does not confer upon any Grantee any right with respect to
employment or engagement or continued employment or continued engagement by the
Corporation or its Subsidiaries, nor does it nullify any right that the employer
may have to terminate the employment or engagement of the Grantee at any time.

 

10. Change of Control

Notwithstanding the terms of any Grant Agreement, in the event of a Change of
Control all Share Appreciation Rights that are not otherwise Vested shall
immediately Vest and become immediately exercisable upon the completion of a
Change of Control and, from and after the completion of the Change of Control,
on the day of exercise of Share Appreciation Rights by a Grantee, the
Corporation or the relevant Subsidiary, as the case may be, shall pay by way of
bonus, and each Grantee who has exercised Share Appreciation Rights from or
after the completion of the Change of Control shall be entitled to receive, in
cash the Change of Control Payment Amount (as defined below).

For the purposes of this Section 10, “Change of Control Payment Amount” means:

 

  (i) the amount by which (A) the amount per share (or attributed amount per
Share where the consideration under the Change of Control transaction consists
in whole or in part of non-cash consideration) paid or payable by the offeror or
acquiror pursuant to the Change of Control transaction or (B) in the case of a
“Change of Control” within the meaning of paragraphs (i) or (ii) of the
definition thereof, the Fair Market Value determined as of the date of the
completion of the Change of Control, exceeds the Fair Market Value of one Share
determined as of the Grant Date of such Share Appreciation Rights multiplied by

 

  (ii) the number of Shares in respect of which Share Appreciation Rights were
exercised pursuant to this Section 10.

Nothing herein contained shall prevent any merger, consolidation or amalgamation
of the Corporation with or into any other corporation or corporations, or a
conveyance or transfer of all or substantially all the assets of the Corporation
to any entity lawfully entitled to acquire and operate same, provided, however,
that the corporation formed by such consolidation, amalgamation or merger or
which acquires by conveyance or transfer all or substantially all the assets of
the Corporation shall, simultaneously with such amalgamation, merger, conveyance
or transfer, assume the due and punctual performance and observance of all the
covenants and conditions hereof to be performed or observed by the Corporation.

 

- 9 -



--------------------------------------------------------------------------------

11. DILUTION OR OTHER ADJUSTMENTS

In the event of a change in capitalization affecting the Shares, such as the
payment of a stock dividend, a subdivision, consolidation or reclassification of
the Shares or other relevant changes in the share capital of the Corporation,
such proportionate adjustments, if any, as the Committee in its discretion may
deem appropriate to reflect such change, shall be made by the Corporation as to
the number of Shares in respect of which Share Appreciation Rights were granted
in each outstanding Grant Agreement and the Fair Market Value at the Grant Date
of each such Share Appreciation Right. All such adjustments shall be intended to
provide that outstanding Share Appreciation Rights shall continue to be exempt
from Section 409A of the Code pursuant to U.S. Treasury Regulation
Section 1.409A-1(b)(5)(B).

 

12. TERM OF PLAN

This Plan shall expire on February 13, 2022.

 

13. AMENDMENT AND TERMINATION OF PLAN

Subject to satisfying any requirements of the Exchange (and the requirements of
any other stock exchange on which the Shares may then trade) and applicable
laws, the terms and conditions of this Plan may be amended, modified or
otherwise changed, in whole or in part, in any manner, by the Committee at any
time and from time to time, provided that:

 

  (a) the Grantees shall be advised by the Corporation of any such amendments,
modifications or changes, unless they are immaterial or non-substantive; and

 

  (b) any such amendments, modification or changes shall not, in the good faith
determination of the Committee, materially and adversely affect any Share
Appreciation Rights then outstanding, unless consented to in writing by the
Grantees by whom such Share Appreciation Rights are held.

This Plan may be terminated or discontinued in whole or in part by the Board at
any time, without prior notice to, or the consent of, the Grantees, provided
that such termination shall not affect any Share Appreciation Rights then
outstanding, unless consented to in writing by the Grantee by whom such Share
Appreciation Rights are held.

 

14. PAYMENTS UNDER THE PLAN

 

  (a) All payments made under a Grant Agreement by the Corporation or a
Subsidiary shall be made net of any income taxes or withholding taxes required
to be withheld under applicable income tax legislation at the time of payment.
In the event that the Corporation or a Subsidiary does not withhold any taxes
otherwise required to be withheld under applicable laws, the Grantee shall
nonetheless be solely responsible for remitting and paying such taxes to the
applicable regulatory authorities in a timely manner and the Grantee shall
indemnify and hold fully harmless the Corporation and its Subsidiaries for any
taxes that have not been remitted or paid by the Grantee in accordance with
applicable laws.

 

  (b)

It is the intent of the Corporation and its Subsidiaries that all Share
Appreciation Rights granted hereunder shall be exempt from the requirements and
mandates of Section 409A of the U.S. Code pursuant to U.S. Treasury Regulation
Section 1.409A-1(b)(5)(B), and

 

- 10 -



--------------------------------------------------------------------------------

  this Plan and all Grant Agreements shall be interpreted accordingly. In the
event it is determined that any Share Appreciation Right would be subject to the
requirements and mandates of Section 409A of the U.S. Code, the Corporation may
amend the Share Appreciation Rights to the minimum extent necessary to avoid, if
possible, the application of any additional taxes required by U.S. Code
Section 409A; provided, however, that in no event will the Corporation be liable
to any Grantee for any taxes, penalties, or interest that may be levied upon the
Grantee under or with respect to the application of Section 409A of the U.S.
Code.

 

15. LIMITATION OF LIABILITY

Neither the Board, the Committee, nor any director, officer or employee of the
Corporation shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with this Plan, and the
members of the Board, the Committee and such directors, officers and employees
of the Corporation shall be entitled to indemnification by the Corporation in
respect of any claim, loss, damage or expense (including legal fees and
disbursements) arising therefrom to the fullest extent permitted by law. The
costs and expenses of implementing and administering this Plan shall be borne by
the Corporation.

 

16. SEVERABILITY AND GOVERNING LAW

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision and any invalid or
unenforceable provision shall be severed from this Plan. This Plan shall be
governed by, and interpreted in accordance with, the laws of the Province of
Ontario and the federal laws of Canada applicable therein, without regard to
principles of conflict of laws.

APPROVED by the Board of Golden Star Resources Ltd., and effective as of, the
13th day of February, 2012.

 

- 11 -



--------------------------------------------------------------------------------

SCHEDULE “A”

GRANT AGREEMENT

 

A-1